Fourth Court of Appeals
                               San Antonio, Texas
                                    December 3, 2014

                                  No. 04-14-00662-CV

                         IN THE INTEREST OF M.A. and J.A.

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01618
                   Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER

       In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. No costs of appeal are taxed against appellant as
she qualifies as indigent.

      It is so ORDERED on December 3, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk